Title: From Thomas Jefferson to Robert Patterson, 5 November 1806
From: Jefferson, Thomas
To: Patterson, Robert


                        
                            Dear Sir
                     
                            Washington Nov. 5. 06.
                        
                        I thank you for the Nautical almanacs, and for the two small tracts sent me since. it is only when science is
                            contracted into the volume of a nutshell, as in these tracts, that I can indulge myself with a look into it. having no
                            means of sending the fractional sum of 2. D 50 c the cost of the Nautical almanacs, I inclose a 5. D. bill which will pay for
                            them & for those of the years 9. & 10. which you say can be had either of the English or American editions, & which
                            I will therefore pray you to forward to me at your convenience. Accept my friendly salutations & assurances of
                            great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    